



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Dufour, 2015 ONCA 426

DATE: 20150612

DOCKET: C59481

Feldman, Hourigan and Pardu JJ.A.

BETWEEN

Her Majesty the Queen

Applicant (Appellant)

and

Chantelle Dufour

Respondent

Katie Doherty, for the appellant

Brandon J. Chase, for the respondent

Heard: April 28, 2015

On appeal from the sentences imposed on September 24,
    2014 by Justice Tory Colvin of the Ontario Court of Justice, sitting without a jury.

Pardu J.A.:

[1]

The Crown appeals from sentences imposed on the respondent. She broke
    into a home, stole a loaded handgun, and sold the gun to a known drug dealer in
    exchange for cocaine and cash. The respondent acknowledges that the sentence
    imposed was illegal. On the firearm conviction the respondent was sentenced to
    one year, less 344 days pre-sentence custody, and a further 12 months
    consecutive conditional sentence on the break and enter conviction.

[2]

A conditional sentence cannot be imposed on the break and enter as the
    maximum sentence on that count is life imprisonment (see s. 742.1(c), 348(1)(d)
    of the
Criminal Code
).

[3]

Secondly, a conditional sentence is not available unless the sentence
    imposed is less than two years before credit for pre-sentence custody (s. 742.1
    of the
Criminal Code
and
R. v. Fice
,
[2005] 1 S.C.R. 742).

[4]

Accordingly, no deference is owed to the sentencing judges decision and
    it falls to this court to determine the appropriate sentence.

[5]

The Crown asks for a global sentence of three years incarceration. The
    defence submits that time served of 236 days credited at 354 days concurrently
    on both the possession of a loaded prohibited firearm and the break and enter
    followed by a one year conditional sentence on the firearm offence followed by
    three years of probation would be adequate.

[6]

The respondent submits that the severity of the sentence should be
    lessened because of the respondents circumstances.

[7]

The mitigating factors include the respondents drug addiction, her
    guilty plea, the absence of any related record, and her efforts to pursue
    programming and education while in custody. The respondent has endured a
    difficult childhood. A child welfare agency has been involved in her life since
    she was 12. She now has four children of her own, aged 19, 15, 12 and 11. Her
    primary source of income over the years was stripping and prostitution, and
    selling drugs. She was introduced to intravenous drugs by her eldest son in
    2013 and her addiction took over her life. She began stealing to fund her
    addiction. She has physical and mental health issues.

[8]

There is no doubt that the offences committed by the respondent are
    solidly within the true crime end of the spectrum and that exemplary sentences
    emphasizing denunciation and deterrence are required (
R. v. Nur
, 2013
    ONCA 677, 303 C.C.C. (3d) 474, affd, 2015 SCC 15).

[9]

The offences were more serious than those committed in
R. v. Smickle
,
    2014 ONCA 49, 306 C.C.C. (3d) 351, for example, where the offender took a
    picture of himself holding a loaded firearm inside an apartment, for which a
    sentence of two years less a day was imposed on appeal, but stayed. Here, the
    gravity of the offences committed by the respondent justifies the three year
    global sentence requested by the Crown, despite the mitigating factors in the
    respondents favour.

[10]

The
    substantial issue is whether the appellant should be reincarcerated or whether
    the sentence should be stayed.

[11]

This
    court has stayed sentences where a lengthy appellate process has been necessary
    to sort out jurisprudential questions (
Smickle
,
R. v. Hamilton
(2004),
    72 O.R. (3d)). Where a sentenced person has made substantial progress towards
    rehabilitation, an appellate court may be reluctant to interrupt that process.

[12]

In
Smickle
, this court cited with approval the following passage from
R.
    v. Taylor
, 2013 NLCA 42, at para. 33:

[T]here is nothing inconsistent with saying that the sentencing
    judge, with the record in front of him, should have sentenced the offender to
    greater incarceration than he did and at the same time saying that, with what
    the court now knows, the application of the sentencing principles does not now
    require the offender actually to serve the remainder of the sentence. Unlike
    the sentencing judge, the court of appeal will be deciding whether the offender
    should actually serve the rest of his sentence with the benefit of hindsight, a
    perspective that the sentencing judge did not have. The corrective appellate
    function of giving guidance as to what the sentencing judge ought to have done
    can therefore be achieved while at the same time the court can make an
    appropriate practical disposition, based on current circumstances.

[13]

In
Smickle
, this court held, at para. 18, that courts should not stay the
    execution of a sentence where deterrence and denunciation
cannot
be
    met without further incarceration:

If those principles [deterrence and denunciation] cannot be
    adequately served without further incarceration, then incarceration is
    necessary, despite the significant hardship to the respondent and the risk it
    may pose to his rehabilitation and full reintegration into the community.

[14]

On
    the facts of the case before it, the court increased the respondents sentence
    for possession of a loaded prohibited firearm (contrary to s. 95(1)) by 12
    months incarceration, resulting in a total custodial sentence of two years less
    a day. However, the court stayed the execution of that sentence on the grounds
    that reincarceration would undermine the fundamental principles of sentencing
    and was not necessary to achieve the objectives of deterrence and denunciation.
    The court began by highlighting, at para. 15, the factors that spoke to the
    respondent being a responsible, contributing member of society:

The respondent, who apart from this offence has no other
    convictions, has continued in the years since his conviction to live a positive
    law-abiding lifestyle. He works two jobs, is developing his own business, has a
    stable loving relationship with his fiancée, and a close relationship with his
    two children from earlier relationships. He supports both children financially.

[15]

The
    court was also influenced by the lengthy appellate process: at para. 11. It
    ultimately concluded, at paras. 19-20, that:

We are satisfied that the principles of deterrence and
    denunciation can be fully served without reincarcerating the respondent at this
    time  Staying the execution of the appropriate sentence in this case should
    not dilute in any way the pronouncements in
Nur
and
Smickle
as to the appropriate sentences for s. 95 offences.

Given that the principles of denunciation and deterrence can be
    adequately served without reincarceration, we agree with counsel for the
    respondent that reincarceration would not serve the other principles of
    sentencing and would undermine the fundamental purpose of sentencing set out in
    s. 718. The community is best protected if the respondent continues along the
    rehabilitative path that he has followed in the five years that he has been before
    the court.

[16]

In
R. v. Hamilton
(2004), 72 O.R. (3d) 1 (Ont. C.A.), this court
    overturned a 20 month conditional sentence imposed by a trial judge on charges
    of importing cocaine. The respondents were single black mothers with three
    children. One of the respondents, Ms. Hamilton, had been abused by the father
    of her children and received no support from him. Her decision to import
    narcotics was a direct result of her financial hardship. This court
    overturned the sentences on the basis that the trial judge had considered
    evidence about systemic racial and gender bias that was not before him, nor was
    there any indication that these factors played a role in the commission of the
    offence. Doherty J.A., however, refused to incarcerate the respondents. He reviewed,
    at paras. 165-166, the important considerations that arise when reincarceration
    is at issue:

The ultimate question is, however, should these respondents be
    sent to jail now? They have served close to seventeen months of their
    conditional sentences. There is no suggestion that they have not complied with
    the terms of those sentences or that they have committed any further offences.
    This court has recognized both the need to give offenders credit for
    conditional sentences being served pending appeal and the added hardship
    occasioned by imposing sentences of imprisonment on appeal. The hardship is
    readily apparent in these cases. Had the respondents received the appropriate
    sentences at trial, they would have been released from custody on parole many months
    ago, and this sad episode in their lives would have been a bad memory by now.

This was a significant appeal for the administration of
    justice. The decision of the trial judge raised important issues that required
    the attention of this court. Appeals take time. Lives go on. Things change. These
    human realities cannot be ignored when the Court of Appeal is called upon to
    impose sentences well after the event. The administration of justice would not
    be served by incarcerating the respondents for a few months at this time. They
    have served significant, albeit, inadequate sentences. To impose now, what
    would have been a fit sentence at trial, would work an undue hardship on the
    respondents. The administration of justice is best served by allowing the
    respondents to complete their conditional sentences.

[17]

Rehabilitation
    may be a significant consideration where an unsuccessful respondent argues for
    a stay of the increased sentence. In
R. v. F.(G.C.)
(2004), 188 C.C.C.
    (3d) 68 (Ont. C.A.), this court reviewed the principles that apply to staying
    the balance of a sentence that has been increased on appeal. At para. 34, the
    court opined:

Although it clearly is a hardship on the defendant to be
    incarcerated or reincarcerated, generally this is not a sufficient reason for
    the court to stay the operation of a custodial sentence which the offence
    requires and which ought to have been imposed by the trial judge. However, I do
    not rule out a stay if there are special circumstances, where, for example,
    incarceration or reincarceration may have a harmful effect on a defendant's
    rehabilitation:
R. v. Symes
(1989), 49 C.C.C. (3d) 81 (Ont. C.A.).

[18]

Academics
    have discussed the issue of reincarceration after a period of release. The Hon.
    Gilles Renaud, in
The Sentencing Code of Canada: Principles and Objectives
(Markham: LexisNexis Canada Inc., 2009), writes, at paras. 5.96-5.97, 5.114):

As a broad, general statement of law, the principle of
    sentencing which directs courts to be chary of returning an offender to a
    custodial facility after a lengthy period of time within the community, lest
    the rehabilitative efforts displayed and the progress achieved towards social
    re-integration be lost, is exercised only at the appellate level.

... It is possible as well that the offender was detained 
    until sentence and then released either on probation or subject to a
    conditional sentence order which is susceptible to being reversed on appeal for
    failing to assign adequate weight to the safety of the community. In the
    interim, the offender may well have spent a number of years seeking to overcome
    addiction, for example, or have made great strides in pursuing an education or
    in establishing a family or success in employment endeavours. In such
    circumstances, it is often thought by appeal court judges that it is
    counter-productive to sacrifice the gains that have been achieved in terms of
    rehabilitation in order to foster the principles of denunciation and general
    deterrence by means of incarceration.



On close analysis, the decision to grant a measure of leniency
    is grounded upon a sense of justice or, expressed otherwise, a desire to avoid
    injustice.

[19]

In
R. v. Fox
, [2002] O.J. No. 2496 (Ont. C.A.), this
    court held that the conditional sentence imposed by the trial judge was
    demonstrably unfit, yet refused to incarcerate the offender on the ground
    that it would serve no purpose. The court held, at para. 3:

In our view, the sentence imposed by the
    trial judge was unfit for such a serious offence. However, we are of the view
    that in light of the respondent's current employment situation (a good full
    time position in British Columbia that pays $6000-$8000 per month), no good
    purpose would be served by converting the conditional sentence to a custodial
    one at this juncture.

[20]

However,
    the court in
Fox
did increase the duration of the conditional sentence
    as well as the amount of restitution ordered by the trial judge.

[21]

There
    may be little purpose in reincarcerating where the time remaining is relatively
    short.

[22]

R.
    v. Okash
, 2015 ONCA 58 was a recent case involving trafficking of a
    substance held out to be cocaine. The parties conceded on appeal that the trial
    judge had given the respondent credit for pre-sentence custody at an illegal
    ratio of 2:1. The correct sentence would have led to a further 65 days being
    served in custody. The Crown argued for the reincarceration of the respondent.
    However, this court opted to stay the execution of the balance of the sentence
    not yet served, as (1) the error of the sentencing judge in granting excessive
    credit for pre-sentence custody was apparent as soon as the sentence was passed
    and the Crown did not draw it to the attention of the sentencing judge; (2) the
    respondent pleaded guilty and served the sentence imposed; (3) the period of
    time remaining to be served was relatively short; and (4) the correct
    sentence was not disproportionate to the sentence imposed by the trial judge.
    The court held that the principles of deterrence and denunciation that are key
    in sentencing for an offence of this type would be met without the necessity of
    reincarceration of the respondent at this stage of the proceedings.

[23]

In
R. v. McBean
, 2007 ONCA 275, the respondent was convicted of eleven
    charges, including possession of narcotics for the purpose of trafficking,
    possession of a firearm for a purpose dangerous to public peace, and escaping
    lawful custody. The sentencing judge imposed a sentence of 36 months
    incarceration, 26 of which the respondent had served in pre-trial custody
    (credit was calculated on a 2:1 basis). The remaining ten months of the
    sentence were ordered be served as a conditional sentence followed by three
    years of probation. This amounted to an illegal sentence, since conditional
    sentences are not available where a sentence of two years or more has been
    imposed. The remaining sentence that the respondent would have been required to
    serve was 3.5 months imprisonment. This court stayed the execution of this sentence,
    holding, at paras. 3-5:

The appellant has honoured the terms of his conditional
    sentence for the last six and one-half months, without incident. The record
    further indicates that he has made significant efforts to achieve
    rehabilitation, to continue his education, to work, and to further his
    relationships with his family.

In all these circumstances, reincarceration of the appellant at
    this time, in our opinion, is not in the interests of the appellants
    rehabilitation or the public interest.

[T]he remaining period of three and one-half months
    incarceration is stayed.

[24]

Courts
    in New Brunswick have developed a principled approach to reincarcerating an
    individual after an unfit sentence has been served. The approach was laid out
    in
R. v. Veysey
, 2006 NBCA 55, 303 N.B.R. (2d) 290, at para. 32:

We find nothing inherently harsh or oppressive in jailing a
    person who has served a sentence that was demonstrably unfit. The fact that the
    original sentence has been fully served does not, by itself, warrant special
    consideration. At the same time, we are left with the Supreme Courts caution
    [in
Proulx
] that to require an accused to serve a fit sentence after
    having completed an unfit one may lead to an injustice. Thus, one must be
    prepared to recognize that in certain instances reincarceration could work an
    injustice. The difficult task is to identify the circumstances in which
    reincarceration would work such a result. In short: What constitutes special
    circumstances? Having regard to the jurisprudence discussed above, we have
    isolated four factors that one could reasonably consider relevant to the issue
    of whether a stay should be granted. This is not to suggest that the list is
    exhaustive. Other pertinent factors may exist. However, for purposes of
    deciding this appeal, we are content to examine the following: (1) the
    seriousness of the offences for which the offender was convicted; (2) the
    elapsed time since the offender gained his or her freedom and the date the
    appellate court hears and decides the sentence appeal; (3) whether any delay is
    attributable to one of the parties; and (4) the impact of reincarceration on
    the rehabilitation of the offender.

[25]

On
    the facts of
Veysey
, the court reincarcerated the offender on the
    grounds that (i) the time gap between the respondents release from jail and
    the hearing of the sentence appeal was short and (ii) there was no indication
    he had made any progress towards rehabilitation.

[26]

However,
    where offences committed are serious this court has reincarcerated an offender
    upon a successful Crown appeal against sentence.

[27]

For
    example, in
F.(G.C.)
, mentioned above, the charges involved a 31 year
    old assistant superintendent of an apartment building grooming 13 year old
    girls to become sex objects and supplying them with alcohol. The sexual acts he
    committed over a period of about two months included sexual intercourse, breast
    fondling and fellatio. The trial judge imposed a 12 month conditional sentence.
    This court increased the sentence to two years less a day incarceration, but
    gave the respondent 1:1 credit for the 12 month conditional sentence he had
    served. The court reincarcerated the appellant on the ground that he did not
    point to any cogent reasons why the imposition of his sentence should be
    stayed.

[28]

In
R. v. Alfred
(1998), 122 C.C.C. (3d) 213 (Ont. C.A.), the Crown
    appealed from a sentence of nine months imprisonment and a two year less one
    day conditional sentence for the respondents conviction of nine counts of
    indecent assault and three counts of sexual assault. The respondent was a
    physician and the complainants had been his patients. The impact on the
    complainants was very serious, and the offences involved a breach of trust. The
    abuse took place over a period of 18 years, and involved 15-30 minute instances
    of digital penetration of female children and one instance of ten minute masturbation
    of a male. Most of the victims were under the age of 16. This court held that
    the trial judge had erred in principle by allowing a portion of the 33 month
    sentence to be served as a conditional sentence. It held that a 33 month
    sentence of imprisonment was appropriate. However, the court took into account
    the additional hardship of reincarcerating the respondent, and therefore
    reduced the total sentence by eight months.

[29]

To
    summarize, this jurisprudence indicates that on a successful Crown appeal
    against sentence, where the seriousness of the offence does not require that an
    offender serve the sentence that should have been imposed, the appellate court
    can consider the length of the sentence to be served and the offenders
    post-sentence rehabilitative efforts in determining whether to stay the
    sentence. However, over-emphasis of post-sentencing rehabilitation has the
    potential to distort the sentencing process. Staying appropriate sentences may
    also introduce unwarranted disparities between similarly situated offenders
    where one is released from custody pending appeal and another is not.

[30]

Here
    there is no substantial evidence of rehabilitative efforts made after the
    respondent was released from custody. In fact, the respondent breached the
    conditional sentence almost immediately afterwards and spent 105 days in
    custody on that breach. The remaining sentence to be served is significant. In
    light of the seriousness of the offences, denunciation and deterrence require
    that the respondent serve an appropriate sentence.

[31]

I
    would calculate the sentence to be now served as follows:



3 years

1095 days



Less pre sentence custody: 236 days x 1.5

354 days



Time served on custodial sentence

19 days



Time spent in custody on breach of conditional sentence

105 days



Time spent on conditional sentence to date of hearing of
          appeal: 11 + 82 days

93 days



Time spent on conditional sentence since appeal hearing on
          April 28

45 days



Total credit

616 days



Sentence remaining to be served

479 days



[32]

Accordingly,
    the sentence imposed below is set aside, and a three year sentence is imposed
    on the gun offence, and a one year concurrent sentence is imposed on the break
    and enter, with credit as calculated above for 616 days, leaving 479 days to be
    served on the gun offence.

G. Pardu J.A.

I agree. C. W.
    Hourigan J.A.


Feldman J.A. (Dissenting):

[33]

Though
    I am in agreement that it was not legally open to the sentencing judge to
    impose a conditional sentence, I disagree on the outcome of this appeal.

[34]

My
    principal point of departure relates to the issue of re-incarceration. On my
    interpretation, the passages reproduced above  particularly the excerpts from
Smickle
and
Hamilton
 support this courts historical reluctance to
    re-incarcerate an offender on a Crown appeal against sentence, where the
    principles of deterrence and denunciation can be adequately served through a
    pronouncement of what the appropriate sentence should have been. The most
    recent example is
R. v. Schertzer
, 2015 ONCA 259, where this court
    declined to re-incarcerate police officers whose sentences were substantially
    increased on appeal.

[35]

In
    the two decisions referred to by my colleague where respondents on Crown
    appeals were re-incarcerated by this court, the offenders had committed serious
    sexual crimes against children that cried out for societal denunciation.
    Further, as noted by my colleague, the court in
Alfred
explicitly
    recognized the additional hardship of re-incarcerating the offender, which
    contributed to the courts decision to reduce the length of his sentence.

[36]

In
    another recent decision of this court,
R. v. Huh
, 2015 ONCA 356, the
    offender had been sentenced by the trial judge to a conditional discharge for
    the offence of assault causing bodily harm. The assault, which involved the
    offender beating the victim, was extraordinarily violent and left the victim with
    serious and longstanding injuries including facial fractures, post-concussion
    syndrome, and brain damage. Where the accused had therefore not served any
    period of incarceration, this court found that the principles of deterrence and
    denunciation required that he do so.

[37]

I
    view the respondents situation as more analogous to the respondents in
Hamilton
,
    whose commission of the offence of importing cocaine  described by Doherty
    J.A. as among the most serious crimes known to Canadian law  was motivated by
    their impoverished circumstances.

[38]

The
    respondents life circumstances and personal history are tragic. The sentencing
    judge described her upbringing as disastrous. She has been a victim of sexual
    aggression, has been involved in the sex trade, and has struggled with drug
    abuse. She suffers from bipolar disorder, borderline personality disorder,
    depression, degenerative disc disease, and chronic insomnia. At the time of
    sentencing, there was evidence that she had attempted suicide and was cutting
    herself. In the words of the sentencing judge, there had been little, if
    anything, positive in her life so far.

[39]

On
    the issue of deterrence, while offences involving firearms are always serious,
    in this case the respondent did not possess the gun as a tool of a criminal
    trade. Consistent with her desperate circumstances, she stole the gun in order
    to sell it. She pled guilty, was remorseful, and did not have a recent criminal
    record. She has already served a substantial amount of time in custody. The
    breach of her conditional sentence was living at an unauthorized address for 2
    to 4 days. While unacceptable and unlawful, the breach did not involve conduct
    that was criminal in itself. The respondent has been sentenced accordingly for
    that breach, and on the record before the court, she has abided by the
    conditions of her sentence since then.

[40]

The
    totality of all the circumstances I have described are among the types of
    circumstances that have traditionally led this court to stay any additional
    sentence that may be imposed on a Crown appeal. To re-incarcerate the
    respondent at this point for a number of months will serve little further
    deterrent purpose, but may well cause a significant set-back in her prospects
    for rehabilitation.

[41]

On
    the issue of denunciation, appellate courts have recognized that a
    pronouncement of the appropriate sentence will be effective in most cases
    without the need for re-incarceration, except in the types of exceptional cases
    referred to above involving extreme violence or sexual abuse where the initial
    sentence was minimal. See, for example,
R. v. Dunn
, 2011 NBCA 19, 274
    C.C.C. (3d) 77, at para. 24: [Denunciation and deterrence] will be achieved,
    in the particular circumstances of this case, by this Courts denunciation of
    his actions and the deterrent effect of this Courts decision.

[42]

In
    sum, I am of the view that the legal error committed by the sentencing judge
    can be corrected without disrupting the respondents remaining prospects for
    rehabilitation. Given the respondents background, the circumstances of the
    offence, and the fact that she has served a significant portion of her sentence
    of incarceration, this is not the type of case that requires re-incarceration
    in order to uphold the objectives of the sentencing regime.

Released: KF June 12, 2015

K. Feldman J.A.


